UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                                                            June 9, 2015
                                      No. 14-4678

                       IN RE: GRAND JURY INVESTIGATION

                              JOHN DOE; ABC ENTITY,
                                              Appellants

                              (D.N.J. No. 3-14-mc-00077)

Present: FISHER, JORDAN and KRAUSE, Circuit Judges

      1. Sealed Motion by Appellant to Unseal The Court’s February 27, 2015 Decision;

      2. Response by Appellee to Motion to Unseal The Court’s February 27, 2015
         Decision;

      3. Reply by Appellant in Support of Motion to Unseal The Court’s February 27,
         2015.

                                                          Respectfully,
                                                          Clerk/tmm
_________________________________ORDER________________________________
       Senator Robert Menendez has filed a motion before this Court to unseal our
February 27, 2015, opinion (the “Opinion”) concerning testimony in the underlying grand
jury proceeding now that the case has been indicted and because the Opinion has already
been disclosed inadvertently on the public docket. The Government does not oppose the
Senator’s motion but asks us to also unseal the entire record on appeal to provide context
to the Opinion. Considering the relevant factors for unsealing grand jury information, see
United States v. McDowell, 888 F.2d 285, 289 (3d Cir. 1989), we grant the motion to
unseal the Opinion, the briefs on appeal, and the recording of oral argument before this
Court. Should the parties desire additional disclosure, they are directed to make an
application to the District Court for the unsealing of other documents in the record.

                                         By the Court,

                                         s/ D. Michael Fisher
                                         Circuit Judge
Dated: June 23, 2015
tmm/cc: Monique Abrishami, Esq.
Joseph P. Cooney, Esq.
Peter M. Koski, Esq.
Scott W. Coyle, Esq.
Abbe D. Lowell, Esq.
Christopher D. Man, Esq.
Thomas J. Tynan, Esq.